Citation Nr: 0739819	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-18 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for medial epicondylitis of 
the left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1981.

The instant appeal arose from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied a claim for service 
connection for medial epicondylitis of the left elbow.


FINDING OF FACT

The veteran has medial epicondylitis of the left elbow which 
began in service.


CONCLUSION OF LAW

Medial epicondylitis of the left elbow was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has stated that she has a left elbow disorder 
which began in service.  Having carefully reviewed the 
evidence of record in light of the veteran's contentions and 
the applicable law, the undersigned finds that service 
connection is warranted for medial epicondylitis of the left 
elbow.  

The veteran's service records reflect that she worked as a 
medical supply specialist while in service.  Her service 
medical records reveal that she sought treatment for left arm 
pain in the antecubital area in May 1981.  The records noted 
that she had received an IV in that arm two months 
previously.  A tender vein was palpated and she was assessed 
with a thrombosed vein.  She reported left elbow pain again 
in August 1981.

Post-service records reveal that the veteran has consistently 
complained of left elbow pain since service.  See VA 
examination reports dated in 1982 and 1988 and VA outpatient 
physician therapy record dated in January 1984.  In January 
2001, a VA outpatient orthopedic surgical record assessed 
chronic medial epicondylitis of the left elbow.  The veteran 
reported chronic pain in the left elbow since 1981.  It was 
noted by the surgeon, Dr. R. Lopez, that she worked in supply 
and had to do repetitive lifting.  Tenderness was noted in 
the left medial epicondylar region.  In May 2001 Dr. Lopez 
saw the veteran again, noted that she continued to have the 
same symptoms and concluded, "[s]he had . . . chronic medial 
epicondylitis of the left elbow, which by history [is] more 
likely than not related to activities while on active duty."  
She was again seen by Dr. Lopez in May 2002 and he reiterated 
his opinion that the veteran's medial epicondylitis of the 
left elbow was more likely than not related to service.

Following a 2004 Board remand, the veteran underwent a VA 
examination of the left elbow in 2005.  The examiner 
diagnosed chronic left elbow pain and provided the opinion 
that "there is no nexus determination between the 
intravenous line insertion into her antecubital space of her 
left arm in 03/81, and development of her left elbow pain in 
05/81."  The examiner concluded that the veteran's chronic 
left elbow pain is not related to service.

The Board concludes that the medical evidence in this case is 
at least in approximate balance as to whether the veteran's 
current left elbow disorder is related to her service.  On 
the one hand, there is the negative opinion of the 2005 VA 
examiner, who opined that her left elbow disorder is not the 
result of an in-service intravenous line insertion but did 
not comment on any relationship between her duties as a 
supply specialist in service and her current left elbow 
disorder.  On the other hand, there are the positive 2001 and 
2002 statements from her treating orthopedist which connect 
her current medial epicondylitis of the left elbow to her 
repetitive lifting duties as a medical supply clerk in 
service.  The evidence in support of the claim also includes 
the veteran's competent lay statements, documented in the 
post-service treatment records, that she has had pain in the 
left elbow ever since service.  Thus, as the law requires, 
the Board grants the benefit of the doubt in favor of the 
appellant in this case and finds as fact that the veteran's 
medial epicondylitis of the left elbow is related to service.  
38 C.F.R. § 3.102.

In view of the above, the Board finds that the criteria for 
service connection for medial epicondylitis of the left elbow 
are met.  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

The claim for service connection for medial epicondylitis of 
the left elbow is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


